DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to, as it is grammatically incorrect.  Claim 2 concludes with a comma (,) instead of a period(.).
Claim 5 is objected to for the grammatical errors in the verbiage, “enable the switch the supply of gas to the user member to one source or to the other source”.  Correction is required.
Claim Interpretation
	Examiner notes for the record that the claims as written appear to be a literal translation into English from a foreign document.  As written Applicant’s intent for the claim set is unclear, with particular emphasis on apparatus Claim 1, as explained in the rejections under 35 USC 112 below.
	Specifically regarding independent apparatus Claim 1, and in light of independent method Claim 5 and the Specification, Examiner has applied the broadest reasonable interpretation (described in detail in the rejections below) to the claims, and has presented examples of prior art in the best understanding of Applicant’s intent.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding Claim 1, Claim 1 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor.   In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 

	Further regarding Claim 1,  the claim appears to be a literal translation of a foreign document, rendering Applicant’s intent unclear.  
As best understood by Examiner, Claim 1, lines 1-17 contains limitations of (Examiner’s verbiage inserted below to provide clarity of Examiner’s rationale and for the record):
	a gas supplying device comprising a changeover unit, the changeover unit comprising two inlets and one outlet configured to be connected to a user member,
	the changeover unit further comprising an automatic and/or manual switchover mechanism,
	the (gas supplying) device (further) comprising a pressure sensor measuring the gas pressure at the outlet and/or at least one inlet of the changeover unit,

	(wherein) the “controller with memory” receives a first measurement from the ambient temperature sensor and a second measurement from the pressure sensor, 
	(wherein) said “controller with memory” is configured to calculate a corrected variation in gas pressure (i.e., “detect leaks of gas in the circuit, notably in a pipe downstream of the changeover unit 2” per Specification pg 4) between the gas supplying device and the end user from data provided by the first and second measurements,
	(the gas supplying device further) comprising a third sensor detecting the user member’s consumption of gas delivered by the gas supplying device (i.e., a flow meter or similar apparatus).

	Further regarding Claim 1,  in lines 17-23, the claim additionally contains the following verbiage:
		“…the electronic data processing and storage member receiving the signal from this gas consumption detection sensor and being configured to detect a leak and in response to generate an alert signal when the corrected calculated variation in gas pressure exceeds the actual variation in pressure corresponding to the signal from the sensor detecting the consumption of gas delivered.”
As written, this verbiage is incomprehensible.  Specifically,
	- it is unclear if “the electronic data processing and storage member” is configured to “detect a leak”, or if the “gas consumption detection sensor” is configured to “detect a leak”.
	- It is unclear what signal the “gas consumption detection sensor” is transmitting to the “electronic data processing and storage member”.  

	- it is unclear if the phrase “…and in response…” means that the apparatus (either “the electronic data processing and storage member” or “this gas consumption detection sensor”) that generates the alert signal does so a) in response to the detection of an actual leak, b) in response to the mere presence of “the signal from this gas consumption detection sensor”, or c) another scenario.
	- It is unclear if the “the electronic data processing and storage member” generates the “alert” signal (instead of the “gas consumption detection sensor”).  
	- It is unclear if “the actual variation in pressure” is, in fact, “the signal from this gas consumption detection sensor”, or if it is another parameter calculated by an apparatus this is not “this gas consumption detection sensor”.  If the latter (i.e., “the actual variation in pressure” is calculated by another apparatus), then it is not clear if that parameter is calculated by the “the electronic data processing and storage member”, or another (unclaimed) entity.
	The ambiguity of the claim language presented above renders the claim incomprehensible to one of ordinary skill in the art.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore Claim 1 is not enabled.
Further regarding Claim 1, in the interests of compact prosecution, Examiner has examined Claim 1 using the broadest reasonable interpretation of the claim.  See “Claims Rejections, USC 103.”


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim contains the limitations “A gas supplying device”, “the device”, and “the gas supply device”.  It is unclear if these limitations refer to the same apparatus (i.e. “a gas supplying device”) or different apparatuses.  Correction is required.  In the interests of compact prosecution, Examiner interprets these limitations as referring to the “a gas supplying device.”
	Further regarding Claim 1,  the claim contains the phrase/limitation “…and in that it comprises a sensor detecting the consumption of gas delivered by the gas supply device…”.  As written, it is unclear what “it” refers to:  a) the “gas supplying device”, b) the “changeover unit”,  c) the “electronic data processing and storage member” or d) some other entity.  Correction is required.  In the interests of compact prosecution, and in light of the overall disclosure, Examiner interprets “it” as referring to the “gas supplying device” (item 1).
	Further regarding Claim 1,  the claim contains the phrase “switch the supply of gas to the user member to one source or to the other source”.  Examiner believes Applicant intends to claim “switch the supply of gas to the user member from one source to the other source”, which is more appropriate in American English.  Examiner recommends this correction for the sake of clarity.
	Further regarding Claim 1,  the claim contains several limitations for which there is insufficient antecedent basis.  The following is a non-exhaustive list.  Applicant is encouraged to thoroughly review the application and identify and correct all antecedent issues.  The limitations include:
“the actual variation in pressure”. 
 “the gas pressure at the outlet”.  
 “the measurement from the ambient temperature sensor”
“the measurement from the pressure sensor” 
“these ambient temperature and pressure measurements”
“the supply of gas to the user member”.  
“the corrected variation in gas pressure”.
“the variation in ambient temperature”
“the consumption of gas”
“the signal from this gas consumption detection sensor”
“the corrected calculated variation in gas pressure”
“the actual variation in pressure”
“the signal from the sensor”
“the consumption of gas delivered”.
	Further regarding Claim 5,  the claim contains several limitations for which there is insufficient antecedent basis.  The following is a non-exhaustive list.  Applicant is encouraged to thoroughly review the application and identify and correct all antecedent issues.  The limitations include:

	“the device”
	“the pressure of the gas in the circuit”
	“the corrected pressure”
	“the calculated corrected pressure”
	Further regarding Claims 2-4 and 6-9, the claims depend upon Claims 1 and 5 and therefore suffer the same deficiencies, in addition to any other antecedent basis and/or other issues as noted above. Applicant is encouraged to perform a thorough review of the entire claim set.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Naidu (US 2014/0111327), in view of Cohen (US 8,899,278).
Regarding Claim 1, Examiner applies BRI to claim 1 per the table below:
Original claim language,
Claim 1
Broadest Reasonable Interpretation (BRI),
As best understood by Examiner
Additional notes
A gas supplying device comprising a changeover unit,
 the changeover unit comprising two inlets intended to be connected respectively to two distinct pressurized gas sources, and one outlet configured to be connected to a user member,
A gas supplying device comprising a changeover unit,
 the changeover unit comprising two inlets and one outlet configured to be connected to a user member,
The phrase, “intended to be connected respectively to two distinct pressurized gas sources” is a statement of intended use, and not given patentable weight.  See MPEP 2114.
the changeover unit comprising an automatic and/or manual switchover mechanism making it possible to switch the supply of gas to the user member to one source or to the other source so as to ensure continuity of supply when using the device,
the changeover unit further comprising an automatic and/or manual switchover mechanism,
The phrase, “making it possible to switch the supply of gas to the user member to one source or to the other source so as to ensure continuity of supply when using the device” is a statement of intended use, and not given patentable weight.  See MPEP 2114.

the (gas supplying) device (further) comprising a pressure sensor measuring the gas pressure at the outlet and/or at least one inlet of the changeover unit,

the device comprising an ambient temperature sensor and an electronic data processing and storage member,
the (gas supplying) device (further) comprising an ambient temperature sensor and a “controller with memory”,

the electronic data processing and storage member receiving the measurement from the ambient temperature sensor and the measurement from the pressure sensor and being configured to calculate, from these ambient temperature and pressure measurements,  the corrected variation in gas pressure which is not caused by the variation in ambient temperature,
(wherein) the “controller with memory” receives a first measurement from the ambient temperature sensor and a second measurement from the pressure sensor, said “controller with memory” being configured to calculate a corrected variation in gas pressure (i.e., “the presence of a leak” between the gas supplying device and the end user) from data provided by the first and second measurements,

and in that it comprises a sensor detecting the consumption of gas delivered by the gas supply device,
(the gas supplying device further) comprising a third sensor detecting the user member’s consumption of gas delivered by the gas supplying device (i.e., a flow meter or similar apparatus),

the electronic data processing and storage member receiving the signal from this gas consumption detection sensor and being configured to detect a leak and in response to generate an alert signal when the corrected calculated variation in gas pressure exceeds the actual variation in pressure corresponding to the signal from the sensor detecting the consumption of gas delivered.
(wherein) the third sensor transmits a signal to the “controller with memory” (indicating whether or not gas is consumed),

(wherein) the “controller with memory” further compares the corrected calculated variation in gas pressure with the actual variation in gas pressure, and calculates a corrected variation in gas pressure not caused by variation in ambient temperature (e.g., the electronic data processing and 



	Further regarding Claim 1, in light of the above rationale, Examiner concludes Naidu discloses a gas supplying device, 
	the device comprising a pressure sensor (132) measuring the gas pressure (para 17-18),
	the device comprising an ambient temperature sensor (130) and an electronic data processing (150) and storage member (154 and para 20-21),
	the electronic data processing (150) and storage member (154 and para 20-21) receiving the measurement from the ambient temperature sensor and the measurement from the pressure sensor and being configured to calculate, from these ambient temperature and pressure measurements,  the corrected variation in gas pressure which is not caused by the variation in ambient temperature (para 17-18, Claim 1, “determining an expected CNG consumption of the vehicle during a period of time”, and Claim 11, “determining an expected pressure difference based on the ambient temperature difference; and comparing the actual pressure difference with the expected pressure difference to determine whether a leak has occurred”),
	and in that it comprises a sensor (152) detecting the consumption of gas delivered by the gas supply device (para 19, wherein “CNG consumption over a period of time (is) based upon the number of engine cycles initiated by the cycle control module 152”, and para 26),
	the electronic data processing (150) and storage member (154 and para 20-21) receiving the signal from this gas consumption detection sensor (para 24, “the leak detection module 150 determines an expected CNG consumption over the period of time based on the number of engine cycles that were initiated by the cycle control module 152”) and being configured to detect a leak and in response to generate an alert signal when the corrected calculated variation in gas pressure exceeds the actual variation in pressure corresponding to the signal from the sensor detecting the consumption of gas delivered (para 42, “if the plotted CNG pressure measurements fall outside a predetermined tolerance 

    PNG
    media_image1.png
    673
    720
    media_image1.png
    Greyscale

	Further regarding Claim 1,  Naidu is silent on a gas supplying device comprising a changeover unit,  the changeover unit comprising two inlets intended to be connected respectively to two distinct pressurized gas sources, and one outlet configured to be connected to a user member, the changeover unit comprising an automatic and/or manual switchover mechanism making it possible to switch the 
	Cohen, however, teaches a gas supplying device comprising a changeover unit (39) comprising two inlets (17, 19) intended to be connected respectively to two distinct pressurized gas sources (A, B), and one outlet (31) configured to be connected to a user member (R), the changeover unit comprising an automatic and/or manual switchover mechanism making it possible to switch the supply of gas (Col 22, lines 45-52) to the user member (R) to one source (17) or to the other source (19) so as to ensure continuity of supply when using the device.
	The advantages of Cohen’s teachings include ensuring efficient operation and upper operating life of future cascade gas dispensing systems.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Cohen’s teachings to Naidu’s disclosures in order to gain the advantages of efficient operation and upper operating life of future cascade gas dispensing systems.
	Further regarding Claim 1,  Naidu as modified by Cohen therefore teaches a gas supplying device comprising a pressure sensor (Naidu, 132) measuring the gas pressure at the outlet (17,19) and/or at least one inlet (31) of the changeover unit.
Regarding Claim 2, Naidu as modified by Cohen therefore teaches a gas supplying device wherein the electronic data processing (Naidu, 150) and storage member (Naidu, 154 and para 20-21) is configured to detect a leak and in response to generate an alert signal when the consumption detection sensor (Naidu, 152) does not detect any consumption of gas delivered by the device even though the corrected calculated variation in gas pressure corresponds to a decrease in pressure (Naidu, para 17-24).
Regarding Claim 3, Naidu as modified by Cohen therefore teaches a gas supplying device further comprising a pressure reducer (Cohen, 33 and Col 6, lines 8-10) positioned at the outlet of the 
Regarding Claim 4,  Applicant’s specification (pg 4) defines a “facility” as comprising: “two racks of pressurized gas cylinders (Cohen, items “A” and “B”) respectively connected to two inlets (Cohen, 17 and 19) of a changeover unit (Cohen, 39)…a pressure  sensor (Naidu, 132)…an ambient temperature sensor (Naidu, 130)…(and) an electronic  data  processing and storage member (Naidu, 150 and 154).”
	Therefore, the combination of Naidu as modified by Cohen teaches “a facility for supplying gas to a user member comprising a gas supply device according to claim 1 and two pressurized gas sources connected respectively to the two inlets of the changeover unit” as explained above.
Regarding Claim 5,  Naidu discloses a method for supplying gas to a user member, the method comprising: 
	a step of measuring the pressure of the gas in the circuit (Naidu, 132 and para 17-18),
	 a step of measuring the ambient temperature (Naidu, 130),
	 a step of calculating the corrected pressure of the gas in the circuit from measured pressure and ambient temperature values, in order to determine the variations in pressure caused solely by a transfer of gas from a source towards the user member (Naidu, para 17-18, Claim 1, “determining an expected CNG consumption of the vehicle during a period of time”, and Claim 11, “determining an expected pressure difference based on the ambient temperature difference; and comparing the actual pressure difference with the expected pressure difference to determine whether a leak has occurred”),

	when the calculated corrected pressure decreases and no supply of gas to a user member is detected, a step of generating an alert signal (Naidu, para 42, “if the plotted CNG pressure measurements fall outside a predetermined tolerance of the expected CNG pressures defined in the pressure profile… the leak detection module 150 generates a notification indicating a leak at the predetermined section”).
	Further regarding Claim 5,  Naidu is silent on a method for supplying gas to a user member by means of a circuit including a changeover unit connected to two distinct pressurized gas sources, the changeover unit comprising an automatic and/or manual switchover mechanism configured to enable the switch the supply of gas to the user member to one source or to the other source so as to ensure continuity of supply when using the device.
	Cohen, however, teaches a method for supplying gas to a user member by means of a circuit including a changeover unit (Cohen, 39) connected to two distinct pressurized gas sources (Cohen, items “A” and “B”),  the changeover unit comprising an automatic and/or manual switchover mechanism configured to enable the switch the supply of gas (Col 22, lines 45-52) to the user member (R) to one source (17) or to the other source (19) so as to ensure continuity of supply when using the device.
	The advantages of Cohen’s teachings include ensuring efficient operation and upper operating life of future cascade gas dispensing systems.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Cohen’s teachings to Naidu’s disclosures in order to gain the advantages of efficient operation and upper operating life of future cascade gas dispensing systems.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naidu in view of Cohen, and in further view of Ammouri (US 2015/0013830)
Regarding Claim 6,  Naidu as modified by Cohen is silent on a method for supplying gas to a user member, wherein the temperature of the gas in the circuit and is approximated using the moving average of the ambient temperature measured over a duration equal to three times the characteristic total time taken for an exchange of heat between the ambient surroundings and the gas in the source, as claimed by Applicant in Claim 6.
	Ammouri, however, teaches a method for supplying gas to a user member, wherein the temperature of the gas in the circuit and is approximated using the moving average of the ambient temperature measured over a duration equal to three times the characteristic total time taken for an exchange of heat between the ambient surroundings and the gas in the source (para 20, “the average temperature T(t) of the gas is determined in real time by solving numerically two enthalpy balances: a first enthalpy balance applied to the gas injected into the tank and a second enthalpy balance applied to the wall of the tank, using the equation of state of real gases applied to the gas in the tank, thermophysical properties of the gas such as the compressibility factor Z, the specific heat capacity cp and the enthalpy per unit mass h of the gas being known”).
	The advantages of Ammouri’s teachings include utilization in filling stations in the case where no provision has been made for dynamic communication with the receiving tank, i.e. when the pressure and temperature in the tank of the tank to be filled are not communicated to the supplying cylinder.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ammouri’s teachings to Naidu’s modified disclosures in order to gain the advantages of utilization in filling stations in the case where no provision has been made for dynamic communication with the supplying cylinder.
Regarding Claim 7,  Naidu as modified by Cohen is silent on a method for supplying gas to a user member wherein the corrected variation in gas pressure is calculated by calculating the pressure P from the real-gas equation PV=n.R.Z.T in which V is the volume of the gas, n is the number of moles of gas, R is the perfect gas constant, Z is the compressibility factor for the gas, T is the temperature of the gas, and wherein the temperature T of the gas is approximated as a moving average of the ambient temperature measured over a determined duration of between one hour and five hours.
	Ammouri, however, teaches a method for supplying gas to a user member wherein the corrected variation in gas pressure is calculated by calculating the pressure P from the real-gas equation PV=n.R.Z.T in which V is the volume of the gas, n is the number of moles of gas, R is the perfect gas constant, Z is the compressibility factor for the gas, T is the temperature of the gas (para 98) , and wherein the temperature T of the gas is approximated as a moving average of the ambient temperature measured over a determined duration of between one hour and five hours.
	The advantages of Ammouri’s teachings include utilization in filling stations in the case where no provision has been made for dynamic communication with the receiving tank, i.e. when the pressure and temperature in the tank of the tank to be filled are not communicated to the supplying cylinder.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ammouri’s teachings to Naidu’s modified disclosures in order to gain the advantages of utilization in filling stations in the case where no provision has been made for dynamic communication with the supplying cylinder.
	Further regarding Claims 6-7,  Naidu as modified above teaches the claimed invention, to include approximating (measuring) the “moving average” of the ambient temperature over time (T(t)) via calculations based on heat exchange, and to include “the characteristic total time taken for an exchange of heat between the ambient surroundings and the gas in the source” (see Ammouri above: 
	However, Naidu as modified above does not explicitly mention the duration of time over which the “moving average of the ambient temperature” is “approximated”, specifically a duration “equal to three times the characteristic total time taken for an exchange of heat between the ambient surroundings and the gas in the source” as claimed by Applicant in Claim 6, nor “a determined duration of between one hour and five hours” as claimed by Applicant in Claim 7.  
	Further regarding Claims 6-7,  Ammouri, however, teaches throughout the disclosure that average temperature is calculated in “real time”, and specifically teaches (para 7) “This estimation of the temperature in real time allows a "software sensor" to be obtained that may be implemented in a software package with an appropriate frequency, for example of the order of one Hertz (Hz), so that the calculation time is compatible with the method for filling vehicle tanks in a filling station”.  One of ordinary skill in the art would recognize that Ammouri’s teachings of “real time” calculations of average temperatures would be available for whatever duration was chosen by the user.
	Further regarding Claims 6-7,  In the interests of compact prosecution and clarity of record, the following additional analysis of Applicant’s overall is disclosure is also presented to explain Examiner’s rationale for the reliance on prior art with respect to Claims 6-7:
	As best understood by Examiner in light of the Specification, Applicant’s claims of approximating the “moving average of the ambient temperature” over the duration of three hours (Claim 6) and “between one hour and five hours” (Claim 7) appear to be based on the specific parameters of a particular gas (carbon monoxide) within a particular metal cylinder (B50).  These parameters, and others, are disclosed in Specification, pg 7, lines 1-5.  

	Applicant  admits (pg 6-7) the above practices as “common”, and applies calculations against the above-mentioned specific parameters to reach a conclusion (pg 7, lines 15-19) that “the total characteristic time for transfer of heat (is) approximately one hour”, and that the “the total characteristic time is approximately 1 hour” (lines 20-21).  
	Applicant then states (lines 22-26) that “the variation in the temperature of the gas inside the cylinder reaches that of the ambient temperature after approximately three times the total characteristic time”, and “It has been found that the moving average of the ambient temperature over a duration of 3 hours (three times the total characteristic time) provides a good estimate of the internal temperature of the gas inside the cylinder in instances in which there is no consumption of gas.” 
	Applicant then further states (lines 27-29) “Thus, the temperature T of the gas can be approximated by the moving average of the ambient temperature over a duration of between one hour and five hours and notably three hours.”
	Examiner sees no explanation of how Applicant reaches these conclusions (“three times the total characteristic time”, and “between one hour and five hours and notably three hours”) in the specification.  In other words, Applicant has not provided evidence of unexpected results attributed to these specific time durations.
	Further regarding Claims 6-7, given the lack of explanation by Applicant, Examiner concludes that these specific durations amount to a design choice by Applicant.  Therefore, it would have been an obvious matter of design choice to modify the Ammouri reference, and limit the duration of time over 
	Furthermore, absent a teaching as to criticality to limiting the time duration to these specific parameters, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Further regarding Claims 6-7, therefore, the teachings of Naidu as modified above read upon Applicant’s claims of  a method for supplying gas to a user member wherein
	 the temperature of the gas in the circuit is approximated using the moving average of the ambient temperature measured over a duration equal to three times the characteristic total time taken for an exchange of heat between the ambient surroundings and the gas in the source (Claim 6), and
	the temperature T of the gas is approximated as a moving average of the ambient temperature measured over a determined duration of between one hour and five hours      (Claim 7).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over NAIDU in view of Cohen, and in further views of:
- ScienceDirect.com (web page titled “Virial Coefficient”, featuring references to Smith (“Supercritical Fluid Science and Technology”, 2013) and Xiang (“The Corresponding-States Principle and its Practice” 2015), found at https://www.sciencedirect.com/topics/chemistry/virial-coefficient,
- Scheucher (US 2016/0061706), and Dormody (US 2017/0363423).
Regarding Claims 8-9,  In the interests of compact prosecution and clarity of record, the following analysis of Applicant’s overall disclosure is presented to explain Examiner’s rationale for the reliance on prior art with respect to Claims 8-9.
	As best understood by Examiner, Applicant’s claim of “corrected pressure of the gas in the circuit calculated in the form of a polynomial function of the temperature T of the gas (claim 8), with said polynomial function of the temperature T presented in the form of a 2nd-order polynomial function, the coefficients of which are 3rd-order polynomials of measured pressure (Claim 9)” appear to have antecedent basis in the specification as noted below:
	Applicant discloses (pg 5, lines 1-3) a method wherein measured pressure value is corrected with respect to the variation in ambient temperature in order to detect whether or not there is a gas leak.  Applicant further discloses (pg 6, lines 3-5) that “the variation in ambient temperature around the sources influences the temperature of the gas in the sources through the heat flux that passes through the wails of the cylinders.”
	In the disclosure, Applicant modifies the very-well known Real (and/or Ideal) Gas Equation (page 8, “Math 7”) and states “the corrected pressure Pc (which is proportional to the mass of gas remaining in the cylinder) takes account of the variations in gas temperature and of the compressibility factor Z in the form of” the equation as claimed in Claim 9.  

	Further regarding Claims 8-9,  Applicant’s disclosure, and claims of an equation containing a polynomial function of the temperature T of the gas (claim 8), with said polynomial function of the temperature T presented in the form of a 2nd-order polynomial function, the coefficients of which are 3rd-order polynomials of measured pressure (Claim 9) also appear to be the result of mathematical derivations of the Ideal (and/or Real) Gas Law with respect to the well-known concepts of the Virial Equation of State, defined by Smith (as presented in Sciencedirect.com, pg 1) as “functions that describe the pressure–volume–temperature behavior of pure substances or mixtures in the gas state” known to have “a rigorous theoretical basis since the constants in the equations can be derived from statistical mechanics for intermolecular potential functions”, and are “defined in terms of the compressibility, Z”, in a manner similar to that as presented by Applicant.
	Additionally, Xiang (as presented in Sciencedirect.com, pg 3) teaches “The virial equation of state is a polynomial series in the density, and is explicit in pressure and can be derived from statistical mechanics: 
    PNG
    media_image2.png
    54
    437
    media_image2.png
    Greyscale
”.  
	Smith and Xiang are two of the many examples of equations derived from the Ideal and/or Real Gas law that involve temperature, pressure, density (compressibility), and are presented as higher order polynomials.
	Therefore, in light of the above (and as specifically presented below), Examiner concludes that the prior art teaches a method for supplying gas to a user member wherein the corrected pressure of the gas in the circuit is calculated in the form of a polynomial function of the temperature T of the gas (claim 8), with said polynomial function of the temperature T presented in the form of a 2nd-order polynomial function, the coefficients of which are 3rd-order polynomials of measured pressure (Claim 9).
	Further regarding Claim 8,  Naidu as modified by Cohen is silent on a method for supplying gas to a user member wherein the corrected pressure of the gas in the circuit is calculated in the form of a polynomial function of the temperature T of the gas, the coefficients of which are polynomials of measured pressure.
	Scheucher, however, teaches a method for supplying gas to a user member wherein the corrected pressure of the gas in the circuit is calculated in the form of a polynomial function of the temperature T of the gas, the coefficients of which are polynomials of measured pressure (Claim 6 and para 94):
	

	Per Scheucher:
		- (para 94) “Processing and calibration requirements for rendering accurate pressure readings from displacement data are included…. The invention covers the operating and temperature ranges of interest. Temperature gradient and leak rate tests are also satisfied. The invention includes the signal processing necessary for rendering reliable pressure and temperature readings from raw displacement and temperature sensor data.”
	- Although Scheucher’s teachings are directed to the calculation of density (and therefore compressibility) via second or higher order polynomials, one of ordinary skill in the art would recognize that any such equation could also be expressed in terms of measured pressure and/or temperature, 
	Therefore, Scheucher teaches that it is known to correct pressure of the gas in the circuit through calculations in the form of a polynomial function of the temperature T of the gas, the coefficients of which are polynomials of measured pressure.
	In the further interests of compact prosecution, however, Dormody additionally provides a method wherein the corrected pressure (para 33, wherein “sensor error over time” is corrected, and para 134, wherein said sensor is a pressure sensor) of the gas in the circuit is calculated in the form of a polynomial function of the temperature T of the gas, the coefficients of which are polynomials of measured pressure (paras 134-142, with particular emphasis on para 139-140, wherein a “polynomial fit” is utilized to provide equations in the form of a polynomial function of the temperature T of the gas, the coefficients of which are polynomials of measured pressure).
	The advantages of the teachings of Scheucher include a labor-free process of leak detection and mitigation through pressure and temperature readings.  Additionally, the advantages of the teachings of Dormody include the correction of data drift as reported by a pressure sensor over time. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Scheucher’s and Dormody’s teachings to Naidu’s disclosures by adding the steps of modified gas law equations (to include utilization of well-known virial coefficient mathematical derivations as presented by ScienceDirect.com above) in order to gain the advantages of leak detection and mitigation via correction of data drift as reported by a pressure sensor over time.
	Further regarding Claim 9,  Naidu as modified by Cohen is silent on a method for supplying gas to a user member wherein the corrected pressure of the gas in the circuit is calculated in the form of a 
	However, (and as explained in detail above in the rejection of Claim 8), a combination of Scheucher’s and Dormody’s teachings teach a method for supplying gas to a user member wherein the corrected pressure of the gas in the circuit is calculated in the form of a 2nd-order polynomial function of the temperature T of the gas, the coefficients of which are 3rd-order polynomials of measured pressure (Scheucher, Claim 6 and para 94, and Dormody, paras 134-142, with particular emphasis on para 139-140, wherein a “polynomial fit” is utilized to provide equations in the form of a 2nd-order polynomial function of the temperature T of the gas, the coefficients of which are 3rd-order polynomials of measured pressure).
	Further regarding Claim 9, Examiner acknowledges that although Naidu as modified above teaches the claimed invention, the derived equations noted do not exactly match the equation as claimed by Applicant (Dormody teaches a 3rd-order polynomial function of the temperature T of the gas, instead of a 2nd-order function as claimed by Applicant).  However, Dormody also teaches the given 3rd-order polynomial as “only one example of a polynomial fit” (para 139).  
	It would have been an obvious matter of design choice to modify the Dormody reference, to have a (potentially less accurate) 2nd-order polynomial equation, since applicant has not disclosed that specifically having  a 2nd-order polynomial equation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
	Furthermore, absent a teaching as to criticality of (specifically) a 2nd-order polynomial function of the temperature T of the gas, wherein the coefficients of which are 3rd-order polynomials of measured pressure, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or 
	The advantages of the teachings of Scheucher include a labor-free process of leak detection and mitigation through pressure and temperature readings.  Correspondingly, the advantages of the teachings of Dormody include the correction of data drift as reported by a pressure sensor over time. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Scheucher’s and Dormody’s teachings to Naidu’s disclosures by adding the steps of modified gas law equations (to include utilization of well-known virial coefficient mathematical derivations as presented by ScienceDirect.com) in order to gain the advantages of leak detection and mitigation via correction of data drift as reported by a pressure sensor over time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bourgeois (US 2018/0112828) discloses an apparatus and method of supplying a gas to a user, wherein mean temperature of the gas in the cylinder without consumption, namely without withdrawal, is calculated by a moving average of ambient temperature and exchange of heat between the ambient surroundings and the gas in the cylinder, as also disclosed and claimed by Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753



/Timothy P. Kelly/Primary Examiner, Art Unit 3753